Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 4A and Figure 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 42 in FIG. 4B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 7-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 2 recites the broad recitation “a solid state joint”, and the claim also recites “such as friction weld” which is the narrower statement of the range/limitation. 
Claim 3 recites the broad recitation “a material that is easier to arc weld”, and the claim also recites “such as a solid solution strengthened nickel alloy” which is the narrower statement of the range/limitation. 
Claim 3 recites the broad recitation “a material that is more difficult to arc weld”, and the claim also recites “such as a precipitation hardened nickel alloy” which is the narrower statement of the range/limitation. 
Claim 5 recites the broad recitation “a solid state joint”, and the claim also recites “such as friction weld” which is the narrower statement of the range/limitation. 
Claim 7 recites the broad recitation “a material that is easier to arc weld”, and the claim also recites “such as a solid solution strengthened nickel alloy” which is the narrower statement of the range/limitation. 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner will interpret the claims under the broader interpretation.
Claim 13 recites the limitation "each end of the gimbal" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only requires “an end part.”  It is unclear if the ends required in claim 13 is referring to the end part of claim 1, and possibly second end part of claim 4.  Claim 13 will be treated as reciting “the end part and the second end part” and further being dependent upon claim 4 which requires both “an end part” and “a second end part.” Compare to claim 14 which recites “a first end of the gimbal to a second end of the gimbal.”  
Claims 14-16 each depend from indefinite claim 13 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
United States Patent No. 4,480,857 (Graves hereinafter).
physical material and not a different material composition under the broadest and reasonable interpretation.  
For claim 2, as taught in column 2, lines 22-25, “the collars 38 and 40 are each mounted upon the two fork lug cylindrical portions 56, by welding or soldering.”  Claim 2 is a product by process claim treated in accordance with MPEP 2113.  No structural distinctions are implied over the prior art of Graves through the claiming of the process.  
For claim 4, Graves further teaches in at least FIG. 2 and FIG. 3 (note: Graves uses the same reference numbers 54/56 for the similar portions that make up the gimbal assembly) a second end part 40 for use in welding the gimbal body to a pipe 42; and a second main body 54/56 attached to the end part 40 (see col. 5, lines 22-25); wherein the main body 54 is attached to the second main body 54 by one or more pivot mechanisms 52; the second end part 40 is made of a first material; and the second main body 56/56 is made of a second material that is different from the first material.  For purposes of examination “a second material that is different from the first material” is being interpreted as a different physical material and not a different material composition under the broadest and reasonable interpretation.  
For claim 5, as taught in column 2, lines 22-25, “the collars 38 and 40 are each mounted upon the two fork lug cylindrical portions 56, by welding or soldering.”  Claim 5 is a product by process claim treated in accordance with MPEP 2113.  No structural distinctions are implied over the prior art of Graves through the claiming of the process.  
physical material and not a different material composition under the broadest and reasonable interpretation.  
For process claim 10, Graves further teaches in at least FIG. 2 and FIG. 3 (note: Graves uses the same reference numbers 54/56 for the similar portions that make up the gimbal assembly) a second end part 40 for use in welding the gimbal body to a pipe 42; and a second main body 54/56 attached to the end part 40 (see col. 5, lines 22-25); wherein the main body 54 is attached to the second main body 54 by one or more pivot mechanisms 52; the second end part 40 is made of a first material; and the second main body 56/56 is made of a second material that is different from the first material.  For purposes of examination “a second material that is different from the first material” is being interpreted as a different physical material and not a different material composition under the broadest and reasonable interpretation.  
For claim 12, Graves teaches a gimbal body manufactured according to the method of claim 6.  
For claim 13, Graves further teach a flexible bellows 44 for providing a stiffness to the relative movement of each end of the gimbal.

Claim(s) 1, 4, 13 and 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3,915,482 (Fletcher et al. hereinafter).
For claim 1, Fletcher et al. teach a gimbal body comprising: an end part 16 for use in welding the gimbal body to a pipe 12; and a main body 34 attached to the end part 16 (see FIG. 2); wherein the end physical material and not a different material composition under the broadest and reasonable interpretation.  
For claim 4, Fletcher et al. teach a second end part 18 for use in welding the gimbal body to a pipe 14; and a second main body 36 attached to the end part 18; wherein the main body 34 is attached to the second main body 36 by one or more pivot mechanisms 48; the second end part 18 is made of a first material; and the second main body 36 is made of a second material that is different from the first material.  For purposes of examination “a second material that is different from the first material” is being interpreted as a different physical material and not a different material composition under the broadest and reasonable interpretation.  
For claim 13, Fletcher et al. teach a flexible bellows 20 for providing a stiffness to the relative movement of each end of the gimbal.
For claim 14, Fletcher et al. teach a liner 24 that is an inner tube through the gimbal (see FIG. 2); wherein the liner 24 is arranged so that a fluid may flow from a first end of the gimbal to a second end of the gimbal by way of the liner 24 (see column 4, lines 44-54). 

Claim(s) 1-2, 4-6, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5,112,088 (Moore et al. hereinafter).
For claim 1, Moore et al. teach a gimbal body comprising: an end part 22 for use in welding the gimbal body to a pipe 12; and a main body 56,58 attached 78/80 to the end part 22 wherein the end part 22 is made of a first material; and the main body 56/58 is made of a second material that is different from the first material.  For purposes of examination “a second material that is different from physical material and not a different material composition under the broadest and reasonable interpretation.  
For claim 2, the end part 22 and main body 56, 58 are attached to each other by a solid state joint 78/80.   Claim 2 is a product by process claim treated in accordance with MPEP 2113.  No structural distinctions are implied over the prior art of Graves through the claiming of the process.  
For claim 4, Moore et al.  further teach a second end part 24 for use in welding the gimbal body to a pipe 14; and a second main body 56/58 attached to the end part 24; wherein the main body 56/58 is attached to the second main body 56/58 by one or more pivot mechanisms 90; the second end part 24 is made of a first material; and the second main body 56/58 is made of a second material that is different from the first material.  For purposes of examination “a second material that is different from the first material” is being interpreted as a different physical material and not a different material composition under the broadest and reasonable interpretation.  
For claim 5, the second end part 24 and second main body 56, 58 are attached to each other by a solid state joint 78/80.   Claim 5 is a product by process claim treated in accordance with MPEP 2113.  No structural distinctions are implied over the prior art of Graves through the claiming of the process.  
For process claim 6, Moore et al. teach a method of manufacturing a gimbal body, the method comprising: solid state welding an end part 22 of the gimbal body to a main body 56/58 of the gimbal body; wherein the end part 22 is for use in welding to a pipe 12; the end part 22 is made of a first material; and the second main body 56/58 is made of a second material that is different from the first material.  For purposes of examination “a second material that is different from the first material” is being interpreted as a different physical material and not a different material composition under the broadest and reasonable interpretation.  
For process claim 10, Moore et al. teach a second end part 24 for use in welding the gimbal body to a pipe 14; and a second main body 56/58 attached to the end part 24; wherein the main body 56/58 physical material and not a different material composition under the broadest and reasonable interpretation.  
For claim 12, Moore et al. teach a gimbal body manufactured according to the method of claim 6.  
For claim 13, Moore et al. teach a flexible bellows 40 for providing a stiffness to the relative movement of each end of the gimbal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2014/0133986 A1 (Matsuoka et al. hereinafter).

Matsuoka et al. is directed to welding a high temperature resistant material to a low temperature resistant material while providing hardening for the high temperature resistant material comprising: a solid solution strengthened Ni-based superalloy member 26 (paragraph 0038) welded (S1) to a precipitation hardened Ni-based superalloy 25H (paragraph 0038) for the purpose of allowing for heat treating step (S2) before further welding of the device to low temperature resistant steel 25L (S3), thereby providing an optimized assembly of different materials with improved mechanical properties (e.g.  hardness).
Because Moore already has a pipe 12, 14 welded to an end part 22, 24 which is welded to a main body 56/58, and Matsuoka et al. teaches a solution for joining a precipitation hardened Ni-based superalloy to a low temperature resistant material through an intermediate solid solution strengthened Ni-based superalloy for providing an assembly with increased mechanical properties, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the end parts 22, 24 of Moore and the main body 56, 58 of Moore to be a solid solution strengthened Ni-based superalloy member and a precipitation hardened Ni-based superalloy as taught by Matsuoka et al. for the purpose of increasing the mechanical properties of the gimbal while allowing for the gimbal to be welded to a less expensive low temperature resistant steel pipe.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves as applied to claim 6 above, and further in view of United States Patent No. 7,458,497 (Onuma et al. hereinafter).
Graves expressly teaches the end part 40 being welded to the main body 56 along a circumference (column 5, lines 22-25), but a friction welding process does not seem to be explicitly taught.
Friction welding is a well-known technique to join two concentric parts.  

Because Graves already teaches two annular workpieces welded, and Onuma et al. show how friction welding is a known process to join two annular pieces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to weld the Graves end part 40 and main body 56 with a friction weld as taught by Onuma et al. for the purpose of specifying a specific welding technique capable of being used for the welding procedure of Graves.  

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves as applied to claims 6 and 10 above, and further in view of Applicant’s admitted prior art.
Claims 9 and 11 require a heat treating step somewhere in the manufacturing process.  Graves is silent to heat treating the gimbal.
With respect to the disclosed prior art of FIG. 4A-B, Applicant states that the gimbal is heat treated (see page 17, lines 29-30) as a known technique to increase the strength of metal parts.
Because Graves is a gimbal and it is admitted by Applicants that heat treating gimbals is not new, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat treat the Graves gimbal for the purpose of increasing the strength of the gimbal.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 1 above and further in view of United States Patent Application Publication No. 2019/0145316 A1 (Schwarz et al. hereinafter).

Schwarz et al. teach a high pressure ducting 640 in paragraph 0074 for a modern-era geared turbofan engine 20, having the components of: a core turbine 46, compressor 44 and first shaft 40; a fan 42 with fan blades, a gearbox 48 driving the fan 42 from the core shaft 40; and a second turbine 54 and second compressor 32 connected by a second shaft 50 rotating at a higher speed than the first core shaft (see paragraph 0051).
Because Moore already teach the gimbal for use in ducting for an aircraft engine, and Schwarz et al. teach a modern-era geared turbofan aircraft engine with ducting it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the gimbal of Moore within the turbine engine of Schwarz et al. for the purpose of providing a gimbal for the high pressure ducting.  

Contac Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A EDGAR/               Primary Examiner, Art Unit 3745